DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
	Receipt and entry of Applicant’s Preliminary Amendment filed on 02/25/2020 is acknowledged.
Claims 1-15 have been amended.  Overall, claims 1-15 are pending in this application.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “groove in the bushing (33)” recited in claim 7, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an element” recited in claims 1, 9 and 14-15; “a stationary support unit” recited in claims 13-14; “a kit of parts to be used as components” recited in claim 14; “an ice cream product-supplying component” recited in claim 15 and “an ice cream product-receiving component” recited in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
- Claims 1 and 11-12, the term “may” render the claim indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  Accordingly, the term “may’ should not be used/should be avoided in the claim language.
	- Claim 9, the phrase “a center” renders the claim indefinite because there is no reference frame of the center of the element (41) (see specification, page 7, lines 11-17). Appropriate correction is required. 
	- Claim 14, the limitation “a kit of parts” renders the claim indefinite because it is unclear what kind of parts of the kit are, as the applicants have claimed. Such recitation “a kit of parts” renders the claim indefinite since it does not have detailed supports in the instant specification. 
	- Claim 14, the following limitations  “an element”, “an axle”, “a channel” and “a star wheel” render the claim indefinite because it is unclear that these limitations are the same the limitations recited in claim 1 as the part(s) of the “kit of parts”.  Appropriate correction is required.
The claims not specifically mentioned are indefinite since they depended from one of the above claims.
	For the purpose of this Office action, the claims 1-14 will be examined as best understood by the examiner.

Claim Objections
6.	Claims 1, 3 and 12 are objected to because of the following informalities:  
	- Claim 1: page 2, lines 3 and 9, “the product” should be changed to --the liquid food product--. 
	- Claim 1: page 2, line 14, “the liquid” should be changed to -- the liquid food product--. 
	- Claim 3: page 2, line 2, “the first passage” should be changed to --the first liquid passage--.
	- Claim 12: page 3, lines 3 and 5, “said groove” should be changed to –said at least circumferential groove--.
Appropriate correction is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1, 4-6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hansen et al. (Hansen) (Patent Number 5,197,869).     
	Regarding claim 1, as shown in Figs 1, 3A-C and 5-6, Hansen discloses a pump for pumping a liquid food product, the pump comprising: a housing 10 having an inlet 32a and an outlet 32b for the product, an impeller 18 arranged to rotate inside the housing, around a first axis, a star wheel 24 arranged to be driven by the impeller to rotate around a second axis that is offset from the first axis, an element 34 that extends along a part of a periphery of the star wheel, between the star wheel 24 and the impeller 18, such that the product is pumped from the inlet to the outlet when the impeller 18 rotates and thereby drives the star wheel 24, wherein the star wheel is arranged on an axle 20, and a channel 70 (see Fig. 1 – see col. 6, lines 61-63) is formed between the star wheel and the axle, such that a part of the liquid may enter the channel 70 for providing lubrication.    	 
	Regarding claim 4, Hansen discloses wherein a bushing 25 (see Fig. 1 – see col. 7, lines 23-26) is arranged between the star wheel 24 and the axle 20.    
	Regarding claim 5, Hansen discloses wherein the channel 70 is formed between the bushing 25 and the axle 20.   
	Regarding claim 6, Hansen discloses wherein the channel 70 comprises a groove in the axle 20 (see Fig. 5).   
.    
		 	 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen in view of Svensson (Patent Number 3,876,349).
	Hansen discloses the invention as recited above; however, Hansen fails to disclose the first and second liquid passages.
claim 3).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the location of the first and second passages, as taught by Svensson in the Hansen apparatus, since the use thereof would have enabled the space between the impeller 9 and the adjacent end wall of the pump chamber to be cleaned efficiently.
9.	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen in view of legal precedent.
	Hansen discloses the invention as recited above; however, Hansen fails to disclose the channel comprising a groove in the bushing (claim 7) or in the star wheel (claim 8).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have utilized the channel comprising a groove in the bushing or in the star wheel, since the flow of the liquid food product would have performed equally well on the groove in the bushing or in the star wheel.  In re Japikse, 86 USPQ 70, (see MPEP §2144.04).
10.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hansen in view of Kinnavy (Patent Number 3,233,552).
	Hansen discloses the invention as recited above; however, Hansen fails to disclose a gasket located in the groove of the axle.    
	As shown in Figs. 1, Kinnavy teaches the axle comprises an end surface in which a groove 50 is arranged, such that a gasket 52 may be located in the groove 50.  It would have been obvious .
11.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hansen in view of Bendixen et al. (Bendixen) (Publication Number WO2017/005634).
	Regarding claim 15, Hansen discloses a method of pumping an ice cream product (see abstract) with a pump, the pump comprising: a housing 10 having an inlet 32a and an outlet 32b for the ice cream product, an impeller 18 arranged to rotate inside the housing, around a first axis, a star wheel 24 arranged to be driven by the impeller to rotate around a second axis that is offset from the first axis, an element 34 that extends along a part of a periphery of the star wheel, between the star wheel 24 and the impeller 18, wherein the star wheel 24 is arranged on an axle 20, a channel 70 (see Fig. 1 – see col. 6, lines 61-63) is formed between the star wheel and the axle, the method comprising: rotating the impeller 18 to thereby drive the star wheel 24, such that the ice cream product is pumped from the inlet to the outlet, and a part of the ice cream product enters the channel for providing lubrication.  However, Hansen fails to disclose the liquid food product being an ice cream product.
	Bendixen teaches a pump 10 for pumping an ice cream product including an ice cream product-supplying component is connected to the inlet 12, and an ice cream product-receiving component is connected to the outlet 15 (see abstract) such that the ice cream product is pumped from the inlet 12 to the outlet 13. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the liquid food product being an ice cream product, as taught by Bendixen in the Hansen apparatus, since the use thereof 
Regarding claim 15 (method claim), the modified Hansen teaches a rotary gear pump having substantially all features as discussed supra. Under the principles of inherency, if a prior art device, in its normal and usual operation, would perform the method claimed, then the method claimed will be considered inherent by the prior art device. When the prior art device is obviously the same as a device described in the specification for carrying out the claimed method, it can be assumed the device would obviously perform the claimed process.  In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).  See MPEP 2112.02.

Allowable Subject Matter
12.	Claims 10 and 12-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Prior Art
13.	The IDS (PTO-1449) filed on Feb. 25, 2020 has been considered.  An initialized copy is attached hereto.  
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of four patents: Kinnavy (U.S. Patent Number 3,233,552), Gerber (U.S. Patent Number 3,758,244), Gerber (U.S. Patent Number 3,887,552), and Eron (U.S. Patent Number 3,932,302), each further discloses a state of the art.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TT/
/Theresa Trieu/Primary Examiner, Art Unit 3746